                                                                                         FILED
                                                                                2019 Feb-08 AM 09:34
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION


GUY V. FORRESTER, SR., and }
KIMBERLY M. FORRESTER,     }
                           }
    Plaintiffs,            }
                           }                  Case No.: 2:18-mc-01392-MHH
v.                         }
                           }
MIDFIRST BANK,             }
                           }
    Defendant.             }


                  MEMORANDUM OPINION AND ORDER

      This case is before the Court on MidFirst Bank’s amended motion to

withdraw the general order of reference pertaining to an adversary proceeding that

the Forresters filed against MidFirst in bankruptcy court. (Doc. 4).

      On August 16, 2013, plaintiffs Guy and Kimberly Forrester filed a Chapter

13 bankruptcy petition. (Doc. 4, ¶ 1; Doc. 6, ¶ 6). The Forresters included in their

Schedule D a secured mortgage debt and identified MidFirst Bank as a secured

creditor. (Doc. 4, ¶ 1; Doc. 6, ¶ 2). While the bankruptcy proceedings were

pending, on at least three occasions, MidFirst mailed a “Bankruptcy Message” to

the Forresters. (Doc. 6, ¶ 3; Doc. 6-1; Doc. 6-2; Doc. 6-3). The document states:



Our records show that you are a debtor in bankruptcy. We are sending this
statement to you for informational and compliance purposes only. It is not an
attempt to collect debt against you.
If your bankruptcy plan requires you to send your regular monthly mortgage
payments to the Trustee, you should pay the Trustee instead of us. Please contact
your attorney or the Trustee if you have questions.
      If you want to stop receiving statements, write to us.

      [PLEASE FORMAT AND PROOF AGAINST DOCS] (Doc. 6-1, p. 1; Doc.

6-2, p. 1; Doc. 6-3, p. 1).

      In response, the Forresters filed an adversary proceeding in the bankruptcy

court. (Doc. 6, ¶ 4). The Forresters contend that MidFirst’s mailings constitute

demands for payment that violate the automatic bankruptcy stay under 11 U.S.C. §

362(a)(3). (Doc. 6, ¶ 3). Pursuant to 28 U.S.C. § 157(d), MidFirst asks the Court

to withdraw the reference and exercise jurisdiction over the adversary proceeding.

(Doc. 4).

      District courts possess “original and exclusive jurisdiction” of cases under

Title 11 of the Bankruptcy Code. 28 U.S.C. § 1334. A district court may refer

those cases to a bankruptcy court. 28 U.S.C. § 157(a) (“Each district court may

provide that any or all cases under title 11 and any or all proceedings arising under

title 11 or arising in or related to a case under title 11 shall be referred to the

bankruptcy judges for the district.”). This Court has issued a general order of

reference for bankruptcy matters. Pursuant to § 157 (d), the Court “may withdraw,

in whole or in part, any case or proceeding referred under this section, on its own

motion or on timely motion of any party, for cause shown.” 28 U.S.C. § 157(d).
The Court must “on timely motion of a party, so withdraw a proceeding if the court

determines that resolution of the proceeding requires consideration of both title 11

and other laws of the United States regulating organizations or activities affecting

interstate commerce.” 28 U.S.C. § 157(d).

      The Court grants MidFirst’s motion to withdraw the general order of

reference with respect to the Forresters’ adversary proceeding because MidFirst

has shown good cause for doing so. There are multiple adversary proceedings

pending in this district against MidFirst, and those proceedings will require

interpretation of regulations that the Consumer Protection Financial Bureau

recently enacted. The Forresters acknowledge that MidFirst’s affirmative defense

concerning the regulations presents a question of first impression that “requires the

material consideration of non-bankruptcy law.” (Doc. 6, p. 5). Because the issues

in the adversarial proceeding require the material consideration of non-bankruptcy

law and because a decision by the bankruptcy court on a question of first

impression likely would generate an appeal to this Court, withdrawal of the

reference will promote efficient use of the parties’ and the Court’s resources.

Dionne v. Simmons (In re Simmons), 200 F.3d 738, 742 (11th Cir. 2000).

      Also pending before the Court is the parties’ joint motion to consolidate.

(Doc. 9). Pursuant to Rule 42 of the Federal Rules of Civil Procedure, the parties

ask the Court to consolidate this matter with other related matters pending in this
district. As a matter of settled practice, when parties ask to consolidate related

cases in this district, the cases typically are consolidated by and before the judge

presiding over the first-filed case. The practice prevents judge shopping. The

Forresters’ case, Case No.: 18-CV-1392, is the first-filed case among the cases that

the parties seek to consolidate, but the parties have asked that their cases be joined

in Case No. 5:18-CV-01398-LCB. The parties’ motion to consolidate does not

offer a reason for a deviation from this Court’s practice. (Doc. 9). Therefore, the

Court denies without prejudice the parties’ joint motion to consolidate the related

adversarial proceedings before Judge Burke. Judge Burke should decide whether

the parties can show good cause for an exception to the Court’s practice.

      The Court asks the Clerk to please term Docs. 1, 4, and 9.

      DONE and ORDERED this February 8, 2019.


                                    _________________________________
                                    MADELINE HUGHES HAIKALA
                                    UNITED STATES DISTRICT JUDGE
